department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date conex-154045-08 uil the honorable mel martinez united_states senate washington dc dear senator martinez am responding to your letter of date on behalf of your constituent recommended removing the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year as you requested responded directly to response lam enclosing a copy of my hope this information is helpful or if you need further assistance please call me at at sincerely george j blaine associate chief_counsel income_tax and accounting enclosure department of the treasury internal_revenue_service washington d c date office_of_chief_counsel dear am responding to your inquiry to senator mel martinez senator martinez wrote to us on your behalf and asked us to respond directly to you you recommended removing the dollar_figure limit on capital_loss deductions that an individual taxpayer may claim each year sec_1211 of the internal_revenue_code limits an individual's capital_loss deduction for capital losses greater than capital_gains to dollar_figure each year the irs does not have the authority to change that statutory requirement the statutory amendment you recommend requires an act of congress please note that sec_1211 limits only the amount deductible per year sec_1211 does not deny a deduction for capital losses in excess of dollar_figure for example if you have a capital_loss that is greater than dollar_figure you may deduct dollar_figure in the year of the loss then deduct the excess up to the dollar_figure yearly limit in later years until the entire capital_loss is fully deducted hope this information is helpful please see the enclosed copy of the instructions for schedule d form_1040 for further information if you have any additional questions please contact or identification_number identification_number at sincerely george j blaine associate chief_counsel income_tax accounting enclosure instructions for schedule d cc the honorable mel martinez
